[Cite as Franta v. State Teachers Retirement Sys., 2020-Ohio-6843.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Cindy Franta,                                          :

                 Relator-Appellant,                    :
                                                                        No. 20AP-230
v.                                                     :              (C.P.C. No. 18CV-3037)

State Teachers Retirement System of Ohio, :                     (ACCELERATED CALENDAR)

                 Respondent-Appellee.                  :



                                         D E C I S I O N

                                   Rendered on December 22, 2020


                 On brief: Agee Clymer Mitchell & Portman, and Frederic A.
                 Portman, for appellant.

                 On brief: Dave Yost, Attorney General, Samuel A. Peppers,
                 and Mary Therese J. Bridge, for appellee.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, P.J.
        {¶ 1} Relator-appellant, Cindy Franta, appeals from a judgment of the Franklin
County Court of Common Pleas in favor of respondent-appellee, State Teachers Retirement
System of Ohio ("STRS"). For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On April 7, 2014, appellant submitted an application for disability benefits
through STRS claiming permanent disability originating out of degenerative disc disease
and depression. By letter dated August 5, 2014, STRS notified appellant that she did not
meet the criteria for STRS permanent disability benefits and that her case would be
presented to the STRS Retirement Board on August 14, 2014 with the Medical Review
Board's recommendation. The letter noted that if official action is taken to deny appellant's
No. 20AP-230                                                                                 2


claim, she would have the opportunity to appeal and submit additional information. On
August 18, 2014, STRS issued a letter informing appellant that the STRS Retirement Board
took official action to deny her application for disability benefits. The letter stated in
relevant part:
                 Medical evaluation and Board action was conducted in
                 accordance with section [sic] 3307.62 of the Revised Code. You
                 have the right to appeal the Retirement Board action under
                 Section 3307.62 of the Revised Code and Rule 3307:1-7-05 of
                 the Administrative Code, provided written notice of appeal is
                 received by STRS Ohio within 15 calendar days from your
                 receipt of this letter. The request must be accompanied by a
                 statement from you, your counsel or attending physician that
                 an appeal will be based on additional medical evidence
                 contrary to the findings of the Medical Review Board.
                 Additional information regarding the procedures and
                 deadlines for an appeal will be mailed to you if your appeal
                 option is exercised.

                 STRS Ohio strictly enforces all deadlines associated
                 with appeals. The 15-day deadline for STRS Ohio's
                 receipt of your written request for appeal as stated
                 above is firm. STRS Ohio will not accept postmark
                 dates or any other delay beyond the stated deadline.

(Emphasis sic.) (Record of Proceedings at 8; Aug. 18, 2014 Letter.)
       {¶ 3} On August 25, 2014, counsel for appellant sent a letter to STRS providing
notice of representation and appellant's desire to appeal the denial of her disability benefits
application. The letter was received by STRS on August 27, 2014. On August 29, 2014,
STRS sent a letter to appellant that it was in receipt of her counsel's August 27, 2014 written
notice of appeal and, if she desired to authorize counsel as a representative, she must
complete the enclosed authorization form. The letter went on to outline appellant's various
appeal options going forward.
       {¶ 4} The letter stated in relevant part:
                 Please carefully review the enclosed information that explains
                 your appeal options and the September 29, 2014 deadline
                 associated with each option. * * * STRS Ohio strictly
                 enforces all deadlines associated with appeals and
                 requests for delays. Additional medical evidence
                 supporting your appeal or your written request for
                 delay as explained in the enclosed appeal
No. 20AP-230                                                                               3


              information must be received by STRS Ohio by the
              deadline set forth above. Written information or
              delay requests received after the deadline will not be
              considered and will be returned.
(Emphasis sic.) (Record of Proceedings at 10; Aug. 29, 2014 Letter.)
       {¶ 5} Enclosed with the August 29, 2014 correspondence was the "STRS Ohio
Disability Benefit Appeal Information." (Record of Proceedings at 11; Aug. 29, 2014 Letter.)
The appeal information noted that appellant had until September 29, 2014 to submit
additional medical evidence, request a personal appearance, or request a 45-day delay in
review. STRS noted that the Disability Review Panel would review the appeal the week of
October 13, 2014 before submitting a recommendation to the STRS Retirement Board.
STRS reiterated it "strictly enforces all deadlines associated with appeals and
requests for delays. Additional written information supporting your appeal
or written request for delay must be received by STRS Ohio by the deadline
date set forth above." (Emphasis sic.) (Record of Proceedings at 11; STRS Ohio
Disability Benefit Appeal Information.)
       {¶ 6} On September 3, 2014, STRS received appellant's authorization for release of
retirement account information. In a letter dated September 5, 2014, STRS provided
counsel for appellant "all medical reports and application correspondence related to the
current disability benefit application of Ms. Franta." (Record of Proceedings at 15; Sept. 5,
2014 Letter.) On September 23, 2014, counsel for appellant sent STRS a letter and
additional medical evidence for the Disability Review Panel's consideration. STRS received
the letter and documentation on September 24, 2014. There is no evidence in the record
that appellant or counsel requested a personal appearance before the Disability Review
Panel by the September 29, 2014 deadline.
       {¶ 7} By letter dated September 30, 2014, STRS notified appellant and counsel that
it had received the additional medical information and the Medical Review Board did not
find there was substantial evidence contrary to the prior decision. Appellant was advised
the Disability Review Panel would review the appeal the week of October 13, 2014 and
provide a recommendation to the Retirement Board. On October 15, 2014, the Disability
Review Panel conducted an appeal hearing regarding the denial of appellant's disability
benefits. STRS affirmed the denial of disability benefits on October 16, 2014. By letter
No. 20AP-230                                                                             4


dated October 17, 2014, STRS notified appellant and counsel that the previous decision to
deny appellant's disability benefits was affirmed.
       {¶ 8} On October 24, 2014, counsel for appellant sent a letter to STRS stating that
he was never informed of the October 15, 2014 hearing. Counsel requested the hearing be
rescheduled so that he may appear with his client. STRS issued a letter in response to
counsel's request on November 3, 2014. The letter reads in relevant part:
              STRS Ohio strictly enforces all deadlines associated with
              appeals and requests for delays. Ms. Franta received her
              appeal confirmation letter dated August 29, 2014. This letter
              outlined her September 29, 2014 deadline date to request a
              personal appearance. STRS Ohio provided you with Ms.
              Franta's disability file and correspondence on September 5,
              2014. The appeal confirmation letter would have been
              included in that information to you.
              The deadline to submit additional information for review by
              the Medical Review Board was September 29, 2014. Since
              your request for a personal appearance was not received by
              the deadline, it cannot be considered and the October 16, 2014
              action of the Retirement Board is final.
(Record of Proceedings at 22; Nov. 3, 2014 Letter.)
       {¶ 9} According to appellant, on February 22, 2017, she filed a second application
for disability benefits, but STRS refused to process the application. On April 10, 2018,
appellant filed a complaint in mandamus with the Franklin County Court of Common Pleas.
In the complaint, appellant asked the court to order STRS to schedule a new hearing, notify
appellant and counsel of the date and time of the hearing, and allow her an opportunity to
present new evidence. On June 28, 2018, appellant filed a motion for summary judgment
arguing appellee failed to comply with the notice requirements of Ohio Adm.Code 3307:1-
7-05 by not informing appellant of the date and time of the appeal hearing. On July 12,
2018, respondent filed a combined memorandum in opposition and motion for summary
judgment with the trial court. STRS argued appellant's request for a writ of mandamus
should be denied contending it had complied with the notice provisions of Ohio Adm.Code
3307:1-7-05. On April 10, 2020, the trial court ruled in favor of STRS's motion for summary
judgment and denied appellant's motion. The trial court found there was evidence to
support STRS's decision to deny appellant's untimely request for a personal appearance
No. 20AP-230                                                                                 5


before the Disability Review Panel as neither appellant nor her attorney requested to
personally appear before the September 29, 2014 deadline.
       {¶ 10} Appellant filed a timely appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 11} Appellant assigns the following as trial court error:
              1. The Lower Court erred when it granted Respondent's
              Motion for Summary Judgment.
              2. The Lower Court erred when it denied Relator's Motion for
              Summary Judgment.
              3. The Lower Court erred when it failed to consider Relator's
              affidavit.
III. LEGAL ANALYSIS
       A. Appellant's First and Second Assignments of Error
       {¶ 12} For ease of discussion, appellant's first two assignments of error will be
addressed together. In her first two assignments of error, appellant contests the trial court's
ruling on the competing motions for summary judgment that consider whether STRS
complied with the notice requirements of Ohio Adm.Code 3307:1-7-05. According to
appellant, the trial court erred in failing to find STRS was required to provide appellant
notice of the date and time of the appeal hearing under Ohio Adm.Code 3307:1-7-05. For
the reasons that follow, we disagree.
       {¶ 13} Appellate review of a motion for summary judgment in a mandamus action
is de novo. State ex rel. Phelps v. McClelland, __ Ohio St.3d __, 2020-Ohio-831, ¶ 11 (slip
opinion), citing State ex rel. Manley v. Walsh, 142 Ohio St.3d 384, 2014-Ohio-4563, ¶ 17.
" 'Summary judgment is appropriate when an examination of all relevant materials filed in
the action reveals that "there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law." ' " State ex rel. Anderson v. Vermillion,
134 Ohio St.3d 120, 2012-Ohio-5320, ¶ 9, quoting Smith v. McBride, 130 Ohio St.3d 51,
2011-Ohio-4674, ¶ 12, quoting Civ.R. 56(C).
       {¶ 14} Mandamus is an extraordinary remedy only granted with caution and when
the right is clear. State ex rel. Mobley v. O'Donnell, 10th Dist. No. 19AP-370, 2020-Ohio-
251, ¶ 15, quoting PNP, Inc. v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 13AP-36,
2013-Ohio-4344, ¶ 13, citing State ex rel. Rittner v. Bumb, 6th Dist. No. F-07-017, 2007-
No. 20AP-230                                                                               6


Ohio-5319, ¶ 16. "A relator seeking a writ of mandamus must establish (1) a clear legal right
to the requested relief, (2) a clear legal duty on the part of the respondent official or
governmental unit to provide it, and (3) the lack of an adequate remedy in the ordinary
course of the law." Walsh at ¶ 18, citing State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55,
2012-Ohio-69, ¶ 6. "[M]andamus is available to correct an abuse of discretion by the board
in its determination concerning disability-retirement benefits." State ex rel. Hulls v. State
Teachers Retirement Bd., 113 Ohio St.3d 438, 2007-Ohio-2337, ¶ 27, citing State ex rel.
Pipoly v. State Teachers Retirement Sys., 95 Ohio St.3d 327, 2002-Ohio-2219, ¶ 14 ("The
determination by the [State Teachers Retirement System] and its retirement board [the
State Teachers Retirement Board] of whether a person is entitled to disability retirement
benefits is reviewable by mandamus because R.C. 3307.62 does not provide any appeal
from the administrative determination.").
       {¶ 15} In a mandamus case, petitioner holds the burden to demonstrate, by clear
and convincing evidence, that the writ be granted. State ex rel. Doner v. Zody, 130 Ohio
St.3d 446, 2011-Ohio-6117, ¶ 55. Accordingly, the board's decision must be supported by
"some evidence." State ex rel. Altman-Bates v. Pub. Emps. Retirement Bd., 148 Ohio St.3d
21, 2016-Ohio-3100, ¶ 22, citing State ex rel. Nese v. State Teachers Retirement Bd. of
Ohio, 136 Ohio St.3d 103, 2013-Ohio-1777, ¶ 26-27. "A clear legal right to the requested
relief in mandamus exists 'where the board abuses its discretion by entering an order which
is not supported by "some evidence." ' " State ex rel. Marmaduke v. Ohio Police & Fire
Pension Fund, 10th Dist. No. 14AP-489, 2015-Ohio-2491, ¶ 8, quoting Kinsey v. Bd. of
Trustees of the Police & Firemen's Disability & Pension Fund of Ohio, 49 Ohio St.3d 224,
225 (1990).
       {¶ 16} Pursuant to R.C. 3307.62(F), once the STRS Retirement Board renders an
order whether or not an applicant will receive disability benefits, "[n]otification to the
applicant shall be issued, and upon the request of an applicant who is denied a disability
benefit, a hearing or appeal relative to such order shall be conducted in accordance with
procedures established by the retirement board."            Ohio Adm.Code 3307:1-7-05
supplements R.C. 3307.62 by providing the procedures and notice requirements to appeal
the denial of a disability benefits application. Ohio Adm.Code 3307:1-7-05(B)(3) reads:
              Following the retirement system’s timely receipt of written
              notice of appeal from an applicant or recipient, the retirement
No. 20AP-230                                                                            7


             system shall provide the applicant or recipient with the
             following information confirming the appeal:
             (a) Confirmation that the applicant or recipient, counsel for
             the applicant or the recipient, and/or person acting on the
             member’s behalf, member’s employer, or attending physician
             may present additional medical evidence orally at an appeal
             hearing that will be scheduled by the retirement system or
             that additional medical evidence as defined in this rule may
             be presented in writing. Such additional medical evidence
             shall not have been previously considered by the independent
             medical examiner or the medical review board. Additional
             medical evidence presented in writing must be received by the
             retirement system on or before the deadline date provided by
             the retirement system, which shall be at least twelve business
             days before the date of the scheduled appeal hearing.
             ***
             (b) Notice that the applicant or recipient may appear at the
             appeal hearing in person, be represented by counsel and/or
             an attending physician, or may choose to not appear in person
             but have the case reviewed by the retirement board or its
             designee(s).
             (c) Notice that if a personal appearance at the appeal hearing
             is requested by the deadline date provided by the retirement
             system, the applicant or recipient shall inform the retirement
             board of the name, title, and position of each person
             appearing on his/her behalf.
             If a personal appearance is requested and scheduled, the
             applicant or recipient shall appear at the appeal hearing on
             the date and at the time specified by the retirement system. If
             the applicant or recipient fails to appear on the specified date
             and time for any reason, all rights to a personal appearance at
             an appeal shall terminate and the appeal shall be decided on
             the basis of written evidence previously submitted.
             (d) Notice that the applicant or recipient may request up to
             two delays of the deadline date provided by the retirement
             system, as set forth in paragraph (B)(4) of this rule.
             (e) An explanation of the procedures and limitations
             applicable to the appeal hearing, as set forth in paragraph (B)
             of this rule.
      {¶ 17} Ohio    Adm.Code     3307:1-7-05(B)(5)       provides   the   procedure   for
communications and notifications to applicants stating:
No. 20AP-230                                                                                       8


                   All communications or notifications during the appeal process
                   shall be sent to the applicant or recipient by certified or
                   priority mail, with copies by regular mail to counsel if the
                   applicant or recipient has notified the retirement system of
                   representation by counsel and signed an appropriate
                   authorization for release of information.
Ohio Adm.Code 3307:1-7-05(B)(5)(h).
           {¶ 18} There are two decisions from this court that set forth the legal framework for
our analysis in this appeal: State ex rel. Hartman v. State Teachers Retirement Sys., 10th
Dist. No. 13AP-293, 2014-Ohio-1379; and State ex rel. Crabtree v. State Teachers
Retirement Sys. Bd. of Ohio, 10th Dist. No. 11AP-187, 2012-Ohio-1916.
           {¶ 19} In Crabtree, relator filed a mandamus action seeking an order requiring
STRS to vacate its decision denying relator's request to appeal the termination of his
disability benefits. Relator mailed and faxed a copy of the appeal but the fax was not
successful, and the letter was not received until the day after the appeal deadline.
           {¶ 20} Relator in Crabtree filed a mandamus action to require the STRS Retirement
Board to issue a new notification letter that included a revised appeal deadline or to allow
relator's appeal to proceed on a presumption of timeliness. The case was referred to a
magistrate pursuant to Civ.R. 53(C) and Loc.R. 13(M)1 of the Tenth District Court of
Appeals. The magistrate recommended relator's request for a writ of mandamus be denied
finding Ohio Adm.Code 3307:1-7-05(B)(2)(a) provided that the notice of appeal had to be
"filed" by the deadline, not merely delivered. The magistrate further found mailing a letter
was not sufficient to constitute "filing" as the term was used in Ohio Adm.Code 3307:1-7-
05(B)(2)(a). This court, in adopting the magistrate's decision as its own, concluded that in
order for relator to perfect a timely appeal it was necessary that STRS actually receive the
notice prior to the expiration of the deadline. In other words, this court determined STRS
did not err when it insisted on strict compliance with the appeal procedures set forth in the
Ohio Administrative Code.
           {¶ 21} This court reached a similar result in Hartman. After relator's application
for disability benefits was denied, counsel for Hartman sent a letter to STRS providing
notice of representation and appellant's desire to appeal the denial of her disability benefits


1   There is a typographical error in Crabtree mistakenly citing Loc.R. 12 instead of Loc.R. 13.
No. 20AP-230                                                                              9


application. STRS was advised to direct all subsequent inquiries to counsel's office.
Counsel for Hartman later sent a signed authorization form allowing STRS to release
Hartman's confidential information. STRS sent all medical reports with the records but did
not produce a copy of the entire file as the authorization form only allowed for the
dissemination of medical records. Relator in Hartman failed to request a hearing or
provide additional medical information by the deadline. Counsel later sent STRS a letter
he was not aware of the deadlines as he never received a copy of the letter sent to Hartman.
STRS denied Hartman's request for additional time to comply with the deadlines. Hartman
filed a mandamus action that would order STRS to rehear the appeal after allowing her the
opportunity to submit additional medical information. Hartman argued STRS had a duty
under the Ohio Revised Code and the Ohio Administrative Code to provide adequate notice
of the action and notice to be heard prior to denying her application.
       {¶ 22} This court agreed with the magistrate's recommendation that the form signed
by relator did not authorize STRS to release correspondence concerning relator's
application for disability retirement benefits and, therefore, STRS did not abuse its
discretion in failing to send relator's attorney a copy of the letter.
       {¶ 23} In the present case, the August 29, 2014 letter provided appellant
confirmation that STRS was in receipt of her notice to appeal and informed appellant of her
appeal options. Appellant was advised that she may provide additional medical evidence,
request to personally appear at the hearing, and request a delay in review subject to the
September 29, 2014 deadline. As STRS emphasized, in bold lettering, all deadlines are
"strictly enforce[d]." (Record of Proceedings at 10; Aug. 29, 2014 Letter.) On September 5,
2014, after receiving the signed authorization pursuant to R.C. 3307.20, STRS provided
appellant's counsel all medical information and correspondence related to the current
disability benefit application.
       {¶ 24} Here, unlike Hartman, counsel for appellant was provided with all of
appellant's correspondence, including the August 29, 2014 letter, which outlined the appeal
options that appellant could pursue before the September 29, 2014 deadline. It is clear
from the record that appellant and counsel reviewed the letter as they provided additional
medical evidence in their September 23, 2014 correspondence.             Like Crabtree and
Hartman, appellant failed to meet the deadline. STRS consistently cautioned appellant
No. 20AP-230                                                                                10


throughout the appeal process all deadlines would be strictly enforced.            (Record of
Proceedings at 8, 10, 11, 22; Aug. 18, 2014 Letter, Aug. 29, 2014 Letter, STRS Ohio Disability
Benefit Appeal Information, Nov. 3, 2014 Letter.) We conclude the trial court did not err
in finding on the basis of uncontested facts that there was some evidence to support STRS's
decision to deny appellant's untimely request to personally appear before the Disability
Review Panel.
       {¶ 25} Accordingly, we overrule appellant's first and second assignments of error.
       B. Appellant's Third Assignment of Error
       {¶ 26} In her third assignment of error, appellant argues the trial court erred in
failing to consider the June 20, 2018 affidavit attached to her motion for summary
judgment. Because we find the trial court did consider appellant's affidavit, we disagree.
       {¶ 27} In its April 10, 2020 decision, the trial court cited directly from appellant's
affidavit. The trial court wrote, "[a]ccording to an affidavit that Ms. Franta executed on
June 20, 2018 and filed with this Court on June 28, 2018, she filed another application for
disability benefits on February 22, 2017 but STRS 'refused to process' the application."
(Decision & Jgmt. Entry at 7.) Based on the trial court's reference to appellant's affidavit in
the body of the decision, we believe that it reviewed the affidavit and considered its contents
in forming its judgment. As such, we find appellant's argument the trial court failed to
consider appellant's June 20, 2018 affidavit to be without merit.
       {¶ 28} Based on the forgoing, we overrule appellant's third assignment of error.
IV. CONCLUSION
       {¶ 29} Having overruled appellant's three assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.
                           DORRIAN and NELSON, JJ., concur.
                                     _____________